Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 04/21/2022. Applicant’s argument, filed on 04/21/2022 has been entered and carefully considered. Claims 1-18 are pending.

The application filed on 04/29/2021 is a CON of PCT/KR2019/017926 12/17/2019. Claimed foreign priority to KOREA, REPUBLIC OF 10-2018-0162805 filed on 12/17/2018 and KOREA, REPUBLIC OF 10-2018-0174322 filed on 12/31/2018. The certified copy of priority has been filed on 05/18/2021. 

Response to Arguments

Applicant’s arguments in the 04/21/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 9-12 argues “processing syntax elements related to whether or not a transform tree is applied based on whether the merge mode coding is applied to the current block”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Chiang in view of Schwarz teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Chiang, Section 3, teaches, cu-skip_flag and mh_merge_flag in relation to cu_cbf, Schwarz teaches, [0087], [0067], Fig. 12, signalize the respective transform block, so, it is obvious to the ordinary skill in the art to derive the claim limitations, also, e.g., Li et al., US 20170272781 A1, [0067]).
Therefore, the rejection is maintained.

Examiner’s Note

Claims 1-6 refer to "A non-transitory computer-readable medium”, Claims 7-12 refer to "A device for decoding a video signal”, and, Claims 13-18 refer to "A device for encoding a video signal”. Claims 7-18 are similarly rejected in light of rejection of claims 1-6, any obvious combination of the rejection of claims 1-6, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (“Multi-hypothesis prediction for improving AMVP mode, skip or merge mode, and intra mode”, JVET-L0100-v3, 3-12 Oct, 2018), hereinafter Chiang, in view of Schwarz et al. (US 20210006821 A1), hereinafter Schwarz. Chiang is cited in IDS dated 
	
	Regarding claim 1, Chiang discloses a non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, wherein the decoding method, comprising (Abstract): obtaining, from a bitstream, a first parameter, wherein the first parameter indicates (Page 4, cu_skip_flag); when the first parameter does not indicates is applied to the current block, obtaining, from the bitstream, a second parameter, wherein the second parameter indicates (Page 7).  
	Chiang discloses all the elements of claim 1 but Chiang does not appear to explicitly disclose in the cited section determining whether to obtain a third from the bitstream based on the second parameter, wherein the third parameter indicates the current block is coded with the merge mode, the third parameter is not obtained from the bitstream and is determined to be predetermined value 
	However, Schwarz from the same or similar endeavor teaches whether to obtain a third from the bitstream based on the second parameter, wherein the third parameter indicates the current block is coded with the merge mode, the third parameter is not obtained from the bitstream and is determined to be predetermined value  ([0087], in view of Chiang page 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang to incorporate the teachings of Schwarz to increase coding efficiency (Schwarz, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, wherein the first parameter is obtained from the bitstream when a prediction mode of the current block is not an intra mode, and wherein the skip mode indicates that one or more parameters other than predefined parameters are not obtained from the bitstream (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0067], [0087], [0176]).  

	Regarding claim 3, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, wherein, when the first parameter indicates that is applied to the current block, a value of, the second parameter is determined to indicate the merge mode (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0067], [0087], [0176]).  

	Regarding claim 4, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of 51claim 1, wherein, when the skip parameter indicates the skip mode, the CBF parameter is determined to be a value indicating that the syntax element related to transform is not obtained from the bitstream (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0176]).  

	Regarding claim 5, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, wherein, when the third parameter is not obtained from the bitstream and the first parameter does not indicate the skip mode is applied to the current block, the third inferred that the transform tree syntax structure is present for the coding unit related to the current block (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0176]).  

	Regarding claim 6, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, further comprising: when the first parameter does not indicateis applied to the current block, obtaining, from the bitstream, a forth parameter, wherein the fourth parameter indicates based on the fourth parameter mode of the current block is not an intra prediction mode and the second parameter the current block is coded with the merge mode, the third parameter is obtained from the bitstream (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0067], [0087], [0176]).

	Regarding claim 7-18, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487